Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
STATUS OF CLAIMS
 	Applicant’s amendment of claims 1, 7-9, 15, 18 and 21 and cancellation of claims 5-6, 10-14, 17, 19 and submission of new claims 22-30 in “Claims - 12/17/2020” with the “Amendment/Req. Reconsideration-After Non-Final Reject - 12/17/2020” is acknowledged. 
 	This office action considers Claims 1-4, 7-9, 15-16, 18, 21-30 pending for prosecution.
REASON FOR ALLOWANCE
       Claims 1-4, 7-9, 15-16, 18, 21-30 are allowed over prior art.
       The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding independent claim 1: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention an electrode disposed between the movable mass and the dielectric structure, wherein the electrode is a second silicon-based semiconductor, and wherein both the electrode and the anti-stiction structure are amorphous solids” – as recited in claim 1, in combination with the remaining limitations of the claim.
Regarding independent claim 15: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “wherein the anti-stiction structure comprises one or more outqassinq species; and wherein the silicon-based outqassinq structure is spaced from the anti-stiction structure” – as recited in claim 15, in combination with the remaining limitations of the claim.
Regarding independent claim 21: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “wherein the first anti-stiction structure is partially embedded in the ILD structure and partially disposed over the ILD structure” – as recited in claim 21, in combination with the remaining limitations of the claim.
The most relevant prior art of references (US 20170313574 A1 to Hsieh) substantially discloses in Figure 1A and in paragraph [0017], [0030], [0036] the limitations with the exception of the limitations described in the preceding paragraph.
The prior art made of record and not relied upon (US 20170313574 A1 to Hsieh) is considered pertinent to applicant's disclosure. See form PTO-892. Hsieh discloses in defined to be above 123); a second semiconductor substrate (160) disposed over the dielectric structure and comprising a movable mass (157), wherein opposite sidewalls of the movable mass are disposed between opposite sidewall of the cavity (shown in Fig. 1A); and an anti-stiction structure (158; [0030]) disposed between the movable mass and the dielectric structure, wherein the anti-stiction structure is a first silicon-based semiconductor (“The film 156 and the anti-stiction layer 158 may be referred to as a silicon-containing layer 156/158” – [0036]).
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claims 1, 9 and 16 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claims, the claims 1, 9, and 16 are deemed patentable over the prior art.
Claims (2-4, 7-9, 24-25), (16, 18, 26-30), and (22-23) are allowed as those inherit the allowable subject matter from claims 1, 15, and 21 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/


/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        February 17, 2021